DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
 Response to Arguments
3.	Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. In reference to applicant’s argument with respect to Katsuda et al not teaching a tool performing a sequence of movements (initial movement being a continuous forward or normal rotation, a second movement described as a first alternating movement in which the tool/motor rotates in the same direction as the first movement, and a third movement described as a second alternating movement in which the tool/motor rotates in the same direction as the first and second movements) as a function of feedback information, the language of claim 27 does not exclude the interpretation by the examiner. Claim 27 does not specify the alternating movements being in the direction (forward or normal) as the direction of the initial movement. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al (US Publication 20150086941).
Claim 27, Katsuda et al teaches an endodontic apparatus comprising a control device 9 for controlling operation of a dental tool 5, wherein the control device receives feedback information through sensor 13d before outputting a series of control signals to motor 7 that will rotate tool 5. Motor controller 11 sends a signal to the motor which initiates movement of the tool in a forward direction using a desired acceleration rate and torque (as described in paragraphs 0051 and 0052; after a desired motor and load (torque) is reached, the torque and the speed of the motor is adjusted based on the desired angle of rotation and current detected by sensor 13d. Katsuda et al describes in paragraph 0052 that the motor controller 11 triggers the changes in output torque based on a detected current signals (measured by resistor 13d) and motor torque.
Although, Katsuda et al teaches operating the tool at different torque values as well as different speed values which are set by unit 14 within control device 9, they do not specific the values of the torque set by the control device.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use the control device of Katsuda et al to adjust the torque and 
Claims 29-30, Katsuda et al describes operating the tool/motor in a forward direction and a reverse direction when operating the cutting tool 5 in a root canal treating procedure (see for example the description given in paragraphs 0038-0039).
Allowable Subject Matter
6.	Claims 31-39 and 43 are allowed.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 teach control systems for a dental tool.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RINA I DUDA/Primary Examiner, Art Unit 2846